      Case 1:18-cv-10936-JSR Document 283 Filed 03/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
In re PLATINUM-BEECHWOOD LITIGATION               18-cv-6658     (JSR)
----------------------------------- x
MARTIN TROTT and CHRISTOPER SMITH,
as Joint Official Liquidators and
Foreign Representatives of PLATINUM
PARTNERS VALUE ARBITRAGE FUND L.P.               18-cv-10936 (JSR)
(in Official Liquidation), and
PLATINUM PARTNERS VALUE ARBITRAGE                        ORDER
FUND L.P. (in Official
Liquidation),

       Plaintiffs,

                -v-
                                               USDCSDNY
PLATINUM MANAGEMENT (NY) LLC, et               DOCUMENT
al.,                                           ELECTRONICALLY FILED
                                               DOC #: _ _-r+-+~,.,q....,-.
        Defendants.                            DATE FIT ED:
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     On November 21, 2018, plaintiffs Martin Trott and

Christopher Smith, as Joint Official Liquidators and Foreign

Representatives of Platinum Partners Value Arbitrage Fund L.P.

(in Official Liquidation)    ("PPVA"), and PPVA filed a multi-count

complaint against numerous defendants. ECF No. 1. On December

19, 2018, this Court held an initial conference at which it

invited defendants to file an initial round of motions to

dismiss. ECF No.   64, at 18:11-18. The Court stated that any

defendant was permitted to join or file a motion in the initial

 round, but that no defendant who waited would be prejudiced from

bringing a later motion as part of a second round. Id.
         Case 1:18-cv-10936-JSR Document 283 Filed 03/28/19 Page 2 of 2



     On January 25, 2019, plaintiffs filed their First Amended

Complaint ("FAC"), ECF No. 159, and multiple defendants moved to

dismiss as part of the initial round. On March 6 and 7, the

Court held oral argument, and on March 15, the Court issued a

bottom-line order disposing of the initial round of motions.

     The Court has now set a schedule for the second round of

motions to dismiss the FAC. Aside from those defendants who are

standing trial, or are set to stand trial, in a related criminal

matter in the Eastern District of New York, any defendant who

does not file a motion according to this schedule will be barred

from filing a motion to dismiss at a later date.

     Pursuant to the above, the deadline to answer or move to

dismiss the FAC is April 22, 2019. Plaintiffs' opposition papers

must be filed by May 13, 2019, and defendants' reply papers must

be filed by May 23, 2019. The Court will then hold oral argument

on defendants' motions to dismiss on June 4, 2019 at 10:00 AM.

     SO ORDERED.

Dated:       New York, NY
             March .J~ 2019                     JED S. RAKOFF, U.S.D.J.




                                       2
